     Case 2:18-cv-01057-WBS-DB Document 128 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLENN O’CONNOR,                                     No. 2:18-cv-1057 WBS DB P
12                       Plaintiff,
13           v.                                          ORDER
14   W. PEREZ, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 11, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 126.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 127.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:18-cv-01057-WBS-DB Document 128 Filed 07/29/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed June 11, 2021, are adopted in full; and

 3            2. Plaintiff’s motion for summary judgment (ECF No. 92) is denied; and

 4            3. Defendants’ motion for summary judgment (ECF No. 123) is granted.

 5   Dated: July 29, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17   /ocon1057.805

18

19

20
21

22

23

24

25

26
27

28
                                                      2
